Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8 lines 12-13, “a reflection coefficient of the drill bit” should read --the reflection coefficient of the drill bit--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the reflection coefficient of the top drive" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 8. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nessjoen et al. (U.S. 2011/0245980A1), in view of Hay (U.S. 2015/0152723A1). 
Regarding claim 1, Nessjoen et al. disclose a method for drilling a well (drill bit 28 is used for drilling a well), the method comprising: detecting stick-slip vibrations (refer to abstract and para 0018 and 0095); 
determining a reflection coefficient (rb) of a drill bit (28, fig. 1) for the frequency (refer to para 0112: the reflection coefficient is frequency dependent) based on at least one of a rotational speed of the drill bit or a torque of the drill bit (refer to paragraphs 0086, 0108, 0119, and 00125); 
determining a reflection coefficient (rd) of a top drive (30) for the frequency based on at least one of a rotational speed of the top drive or a torque produced by the top drive (refer to paragraphs 0086, 0108, 0119, and 00125); 
and adjusting a control system (38) in electronic communication with the top drive (30, see fig. 2) based on the reflection coefficient (rb) of the drill bit (28) for the frequency and the reflection coefficient (rd) of the top drive (30) for the frequency (refer to paragraphs 0086-0087, 0111 and 0112).
However, Nessjoen et al. fail to teach detecting stick-slip vibrations at a frequency via a downhole sensor.
Hay teach a drill bit comprising sensors (64, fig. 5) wherein the sensors can be operable to detect stick- slip vibrations (para 0061).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nessjoen et al. to include detecting stick-slip vibrations at a frequency via a downhole sensor, as taught by Hay, for the predictable result of measuring/detecting stick-slip vibrations during drilling.
Regarding claims 4, 11, and 17, the combination of Nessjoen et al. and Hay teach all the features of this claim as applied to claims 1, 8, and 14; Nessjoen et al. further disclose wherein adjusting the control system (38) comprises reducing a top drive gain of the control system (see fig. 2 and para 0172: reducing the effective inertia generated by the top drive).  
Regarding claims 5, 12, and 18, the combination of Nessjoen et al. and Hay teach all the features of this claim as applied to claims 1, 8, and 14; Nessjoen et al. further disclose wherein adjusting the control system comprises increasing or decreasing an integral time of the control system (para 0126, see equation 18).  
Regarding claims 6, 13, and 19, the combination of Nessjoen et al. and Hay teach all the features of this claim as applied to claims 1, 8, and 14 above; Nessjoen et al. further disclose wherein adjusting the control system comprises adjusting the control system such that I rb (s)rd (s) I < 1 for the frequency (refer to para 0113).  
Regarding claims 7 and 20, the combination of Nessjoen et al. and Hay teach all the features of this claim as applied to claims 1 and 14; Nessjoen et al. further disclose detecting stick-slip vibrations over a range of frequencies via the downhole sensor (refer to para 0095); determining the reflection coefficient (rb) of the drill bit (28, fig. 1) for each frequency of the range of frequencies (refer to para 0112: the reflection coefficient is frequency dependent) based on at least one of the rotational speed of the drill bit or the torque of the drill bit (refer to paragraphs 0086, 0108, 0119, and 00125); determining a reflection coefficient (rd) of the top drive (30) for each frequency of the range of frequencies based on at least one of the rotational speed of the top drive or the torque produced by the top drive (refer to paragraphs 0086, 0108, 0119, and 00125); and 192019-IPM-103328 U1 US140846-082401USadjusting the control system (38) such that Irb (s)rd (s) I < 1 for each frequency of the range of frequencies (refer to para 0113).  
Regarding claim 8, Nessjoen et al. disclose a system (see system of fig. 1) for drilling a well (drill bit 28 is used for drilling a well), the system comprising: a top drive (30) operable to rotate a drill bit (28); a downhole sensor (18) positionable within the well (MWD sensor is positioned in the well during drilling); 
detecting stick-slip vibrations (refer to abstract and para 0018 and 0095);
a control system (38) in electronic communication with the top drive (30, see figs. 1 and 2), the control system (38) comprising a processor (42, refer to para 0087) programmed to: determine a reflection coefficient (rb) of the drill bit for the frequency (refer to para 0112: the reflection coefficient is frequency dependent) based on at least one of a rotational speed of the top drive or a torque produced by the top drive (see equation 13); 
and adjust the control system (38) based on a reflection coefficient (rb) of the drill bit (28) for the frequency and the reflection coefficient (rd) of the top drive for the frequency (refer to paragraphs 0086-0087, 0111 and 0112).  
However, Nessjoen et al. fail to teach a downhole sensor operable to detect stick- slip vibrations at a frequency of the stick-slip vibrations; and a drill bit sensor operable to detect at least one of a rotational speed of the drill bit, or a torque of the drill bit
Hay teach a drill bit comprising sensors (64, fig. 5) wherein the sensors can be operable to detect stick- slip vibrations (para 0061) and a rotational speed sensor (refer to para 0061). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nessjoen et al. to include a downhole sensor operable to detect stick- slip vibrations at a frequency of the stick-slip vibrations; and a drill bit sensor operable to detect at least one of a rotational speed of the drill bit, as taught by Hay, for the predictable result of measuring bit rotation and stick-slip vibrations during drilling. 
Regarding claim 14, Nessjoen et al. disclose non-transitory computer readable medium (40, see figs. 1 and 2) comprising instructions (refer to paragraphs 0056-0057 and 0087) which, when executed by a processor (42, refer to para 0087), enables the processor (42) to perform a method for drilling a well (drill bit 28 is used for drilling a well), the method comprising:  212019-IPM-103328 U1 US 140846-082401US 
detecting stick-slip vibrations (refer to abstract and para 0018 and 0095); determining a reflection coefficient (rb) of a drill bit (28) for the frequency (refer to para 0112: the reflection coefficient is frequency dependent) based on at least one of a rotational speed of the drill bit or a torque of the drill bit 42; 
determining a reflection coefficient (rd) of a top drive (30) for the frequency based on at least one of a rotational speed of the top drive or a torque produced by the top drive (refer to paragraphs 0086, 0108, 0119, and 00125); 
and adjusting a control system (38) in electronic communication with the top drive (30, see fig. 2) based on the reflection coefficient (rb) of the drill bit (28) for the frequency and the reflection coefficient (rd)of the top drive (30) for the frequency (refer to paragraphs 0086-0087, 0111 and 0112).  
However, Nessjoen et al. fail to teach detecting stick-slip vibrations at a frequency via a downhole sensor. 
Hay, as previously discussed, teach a drill bit comprising sensors (64, fig. 5) wherein the sensors can be operable to detect stick- slip vibrations (para 0061).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nessjoen et al. to include detecting stick-slip vibrations at a frequency via a downhole sensor, as taught by Hay, for the predictable result of measuring/detecting stick-slip vibrations during drilling. 
Claims 2-3, 9-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nessjoen et al. (U.S. 2011/0245980A1), in view of Hay (U.S. 2015/0152723A1) as applied to claims 1, 8, and 14 above, and further in view of Holt et al. (U.S. 9062537B1).
Regarding claims 2 and 16, the combination of Nessjoen et al. and Hay teach all the features of this claim as applied to claims 1, 8, and 14 above; Nessjoen et al. further disclose determining a reflection coefficient (rb) of the drill bit (28); and communicating the reflection coefficient (rb) of the drill bit (28) to a surface detector (42) in electronic communication with the control system (38) via a telemetry system (refer to para 0083).  
Nessjoen et al. further disclose a downhole MWD system (16). 
However, the combination of Nessjoen et al. and Hay fail to teach a bottom-hole assembly computer system. 
Holt et al. teach a downhole MWD system (34) comprising a computer system (40, fig. 3) collecting data, transfer the data from the downhole computer system (40) to surface computer system (36, see fig. 3 and refer to col. 7 lines 22-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nessjoen et al. and Hay to include a bottom-hole assembly computer system, as taught by Holt et al., for the predictable result of accurately determining the reflection coefficient downhole and transfer the data to the surface for reducing stick-slip. 
Regarding claim 3, the combination of Nessjoen et al. and Hay teach all the features of this claim as applied to claim 1 above; Nessjoen et al. further disclose determining a mechanical impedance (Zb) of the drill bit (28; refer to para 0110) for the frequency (refer to para 0112) based on at least one of the drill bit rotational speed or the drill bit torque (refer to paragraphs 0086, 0108, 0119, and 00125); and communicating the mechanical impedance (Zb) of the drill bit (28) for the frequency to a surface detector (PLC controller, see fig. 2) in electronic communication with the control system (38) via a telemetry system (refer to para 0083); and determining the reflection coefficient (rb) of the drill bit (28) for the frequency (refer to para 0112: the reflection coefficient is frequency dependent) via the control system (38) based on the mechanical impedance (Zb) of the drill bit (28) for the frequency (refer to para 0112: the reflection coefficient is frequency dependent).  
Nessjoen et al. further disclose a downhole MWD system (16). 
However, Nessjoen et al. fail a BHA computer system.
Holt et al., as previously discussed, teach a downhole MWD system (34) comprising a computer system (40, fig. 3) collecting data, transfer the data from the downhole computer system (40) to surface computer system (36, see fig. 3 and refer to col. 7 lines 22-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nessjoen et al. and Hay to include a bottom-hole assembly computer system, as taught by Holt et al., for the predictable result of accurately determining the reflection coefficient downhole and transfer the data to the surface for reducing stick-slip. 
Regarding claim 9, the combination of Nessjoen et al. and Hay teach all the features of this claim as applied to claim 8 above; Nessjoen et al. further disclose a BHA (16) in electronic communication with the downhole assembly (refer to para 0083), and positionable within the well (see fig. 1), a surface computer system comprising a processor (42) programmed to determine the reflection coefficient (rb) of the drill bit (28) for the frequency based on at least one of a rotational speed of the drill bit or a torque of the drill bit (refer to para 0087 and 0089); and a telemetry system (refer to para 0083) in electronic communication with the BHA (16) and positionable downhole (see fig. 1), the telemetry system operable to transmit the downhole data of the drill bit for the frequency uphole (refer to para 0086 to 0087).  
However, the combination of Nessjoen et al. and Hay fail to teach a BHA computer system. 
Holt et al., as previously discussed, teach a downhole MWD system (34) comprising a computer system (40, fig. 3) collecting data, transfer the data from the downhole computer system (40) to surface computer system (36, see fig. 3 and refer to col. 7 lines 22-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nessjoen et al. and Hay to include a bottom-hole assembly computer system, as taught by Holt et al., for the predictable result of accurately determining the reflection coefficient downhole and transfer the data to the surface for reducing stick-slip. 
Regarding claim 10, the combination of Nessjoen et al. and Hay teach all the features of this claim as applied to claim 8 above; Nessjoen et al. further disclose a BHA (16) in electronic communication with the downhole assembly (refer to para 0083), and positionable within the well (see fig. 1), a surface computer system comprising a processor (42) programmed to determine a mechanical impedance (Zb) of the drill bit (28) for the frequency based on at least one of a rotational speed of the drill bit or a torque of the drill bit (refer to para 0087 and 0089); and a telemetry system (refer to para 0083) in electronic communication with the BHA (16) and positionable downhole (see fig. 1), the telemetry system operable to transmit the mechanical impedance (Zb) of the drill bit for the frequency uphole (the telemetry system is capable of transmitting the mechanical impedance of the drill bit for the frequency uphole); and wherein the control system processor (42) is further programmed to determine the reflection coefficient (rb) of the drill bit (28) for the frequency based on at least one of a rotational speed of the drill bit or a torque of the drill bit for the frequency (refer to para 0086 to 0087).  
However, the combination of Nessjoen et al. and Hay fail to teach a BHA computer system. 
Holt et al., as previously discussed, teach a downhole MWD system (34) comprising a computer system (40, fig. 3) collecting data, transfer the data from the downhole computer system (40) to surface computer system (36, see fig. 3 and refer to col. 7 lines 22-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nessjoen et al. and Hay to include a bottom-hole assembly computer system, as taught by Holt et al., for the predictable result of accurately determining the reflection coefficient downhole and transfer the data to the surface for reducing stick-slip. 
Holt et al., as previously discussed, teach a downhole MWD system (34) comprising a computer system (40, fig. 3) collecting data, transfer the data from the downhole computer system (40) to surface computer system (36, see fig. 3 and refer to col. 7 lines 22-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nessjoen et al. and Hay to include a bottom-hole assembly computer system, as taught by Holt et al., for the predictable result of accurately determining the reflection coefficient downhole and transfer the data to the surface for reducing stick-slip. 
Regarding claim 15, the combination of Nessjoen et al. and Hay teach all the features of this claim as applied to claim 14 above; Nessjoen et al. further disclose determining a mechanical impedance (Zb) of the drill bit for the frequency via a surface computer system (see fig. 2) based on at least one of the drill bit rotational speed or the drill bit torque (refer to paragraphs 0086, 0108, 0119, and 00125); and communicating the mechanical impedance (Zb) of the drill bit for the frequency to a surface detector (42) in electronic communication with the control system (38) via a telemetry system (refer to para 0083); and determining the reflection coefficient (rb) of the drill bit (28) for the frequency via the control system based on the mechanical impedance (Zb) of the drill bit for the frequency (refer to para 0110).  
However, the combination of Nessjoen et al. and Hay fail to teach a BHA computer system. 
Holt et al., as previously discussed, teach a downhole MWD system (34) comprising a computer system (40, fig. 3) collecting data, transfer the data from the downhole computer system (40) to surface computer system (36, see fig. 3 and refer to col. 7 lines 22-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nessjoen et al. and Hay to include a bottom-hole assembly computer system, as taught by Holt et al., for the predictable result of accurately determining the reflection coefficient downhole and transfer the data to the surface for reducing stick-slip. 
Response to Arguments
Applicant's arguments filed on 02/08/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 8, and 14, applicant argues that Nessjoen teaches estimating the stick-slip vibration frequency rather than detecting as claimed. 
Examiner respectfully disagree. Nessjoen, in the abstract, states that the top drive drives the drill string and stick-slip vibrations in the drive torque of the drilling mechanism are determined. Para 0018 recites that the PI controller is re-tuned each time the stick-slip is encountered/detected. Paragraphs 0050 further teach that the method can be used to detect stick-slip severity at a point in time. 
Regarding claims 1, 8, and 14, applicant argues that Nessjoen does not determine the reflection coefficient of the drill bit and determining reflection coefficient of a drill bit based on a measured rotational speed of the drill bit or torque of the drill bit. Applicant further argues that the bit speed is only estimated and not for determining reflection coefficient and stick-slip. 
Examiner respectfully disagree. Nessjoen teach determining a reflection coefficient (see para 0110-0112) of the top drive for the frequency based on a rotational speed of the top drive or drill bit (refer to para 0086, 0119, and 0125), in addition, see figs. 11, 12, and 15 with which the reflection coefficient of the bit can be determined based on bit rotational speed. In para 0016, the drilling bit/drill string speed is measured and controlled during the drilling operation so that the drilling mechanism absorbs most torsional energy to keep the frequency at or near the frequency of stick-slip. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/05/17/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672